internal_revenue_service number release date index number -------------------- ---------------------------------------- ---------------------------------------------------- -------------------------------------------------- --------------------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no --------------- ----------------- telephone number ---------------------- refer reply to cc ita plr-102757-18 date date re request for extension of time to make the election not to deduct the additional first year depreciation legend tp1 tp2 year1 date1 firm dollar_figurea dear ------------- -------------------------------------------------------------- ----------------------------- -------------------------------------------- ------------------------------ ------- -------------------------- ------------------------------- ---------------- this letter_ruling responds to a letter dated date and supplemental correspondence submitted by tp1 and tp2 requesting an extension of time to make the election under sec_168 of the internal_revenue_code not to deduct the additional first year depreciation under sec_168 for certain qualified_property placed_in_service by tp1 and tp2 during the taxable_year ended date1 the year1 taxable_year this request is made pursuant to sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations plr-102757-18 all references in this letter_ruling to sec_168 are treated as a reference to sec_168 as in effect prior to amendment by sec_143 of the protecting americans from tax hikes act of path act enacted as division q of the consolidated appropriations act pub_l_no 129_stat_2242 date tp1 and tp2 represent that the facts are as follows facts tp1 and tp2 are partnerships for federal_income_tax purposes tp1 and tp2 acquire real_property to rehabilitate and lease primarily as office retail and residential space tp1 and tp2 file their federal tax returns on a calendar_year basis during the year1 taxable_year tp1 and tp2 placed_in_service several items of real and personal_property that are qualified_property as defined in sec_168 before the application of sec_168 such property included qualified_leasehold_improvement_property as defined in sec_168 firm was engaged to prepare tp1’s and tp2’s federal tax returns for the year1 taxable_year for such returns tp1 and tp2 advised firm that the additional first year depreciation deduction is not to be claimed for property for which a rehabilitation_credit under sec_47 was being claimed and that the election not to deduct the additional first year depreciation is to be made for such property tp1 and tp2 claimed rehabilitation credits for their qualified_leasehold_improvement_property placed_in_service during the year1 taxable_year tp1 and tp2 timely filed their federal tax returns for the taxable_year ending date1 on such returns tp1 and tp2 did not deduct the additional first year depreciation for any qualified_leasehold_improvement_property placed_in_service during that taxable_year but did deduct depreciation for such property under the general depreciation system of sec_168 by using the straight-line method_of_depreciation a year recovery_period and the half-year_convention however due to an inadvertent error made by firm these returns included elections under sec_168 to not apply sec_168 for qualified_leasehold_improvement_property rather than elections under sec_168 not to claim the additional first year depreciation under sec_168 for such property with respect to tp1 the sec_168 election statement to exclude its qualified_leasehold_improvement_property from sec_168 indicated that the depreciable basis of the property subject_to such election is zero with respect to tp2 the sec_168 election statement to exclude its qualified_leasehold_improvement_property from sec_168 indicated that the depreciable basis of the property subject_to such election is dollar_figurea however tp2’s form_4562 depreciation and amortization for the year1 taxable_year shows that tp2 depreciated qualified_leasehold_improvement_property with a cost of dollar_figurea under plr-102757-18 the general depreciation system of sec_168 by using the straight-line method_of_depreciation a 15-year recovery_period and the half-year_convention subsequently tp2 filed an amended federal tax_return for the year1 taxable_year to remove the mistakenly filed sec_168 election statement ruling requested tp1 and tp2 request an extension of time to make the election under sec_168 not to deduct the additional first year depreciation under sec_168 with respect to any qualified_leasehold_improvement_property placed_in_service during the taxable_year ended date1 law sec_168 allows in the taxable_year that qualified_property is placed_in_service a 50-percent additional first year depreciation deduction for qualified_property i acquired by the taxpayer after date and before date or after date or after date for qualified_property described in sec_168 or sec_168 and before date and ii placed_in_service by the taxpayer before date or after date or after date for qualified_property described in sec_168 or sec_168 and before date or before date for qualified_property described in sec_168 or sec_168 sec_168 provides that a taxpayer may elect not to deduct the additional first year depreciation for any class of property placed_in_service during the taxable_year the term class of property is defined in sec_1_168_k_-1 of the income_tax regulations as meaning among other things qualified_leasehold_improvement_property as defined in sec_1_168_k_-1 and depreciated under sec_168 see section dollar_figure of revproc_2008_54 2008_2_cb_722 rules similar to the rules in sec_1_168_k_-1 for qualified_property or for 30-percent additional first year depreciation deduction apply for purposes of sec_168 as currently in effect sec_1_168_k_-1 provides that the election not to deduct additional first year depreciation must be made by the due_date including extensions of the federal tax_return for the taxable_year in which the property is placed_in_service by the taxpayer sec_1_168_k_-1 provides that the election not to deduct additional first year depreciation must be made in the manner prescribed on form_4562 depreciation and amortization and its instructions the instructions to form_4562 for the year1 taxable_year provided that the election not to deduct the additional first year depreciation is made by attaching a statement to the taxpayer's timely filed tax_return indicating that the taxpayer is electing not to deduct the additional first year depreciation and the class of property for which the taxpayer is making the election plr-102757-18 under sec_301_9100-1 the commissioner of internal revenue has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government conclusion based solely on the facts and representations submitted we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly tp1 and tp2 are granted an extension of calendar days from the date of this letter_ruling to make the election not to deduct the additional first year depreciation under sec_168 for all qualified_leasehold_improvement_property placed_in_service during the taxable_year ended date1 that qualify for the additional first year depreciation deduction except as specifically set forth above no opinion is expressed or implied concerning the federal tax consequences of the facts described above under any other provisions of the code including other subsections of sec_168 specifically no opinion is expressed or implied on whether any item of depreciable_property placed_in_service by tp1 and tp2 during the taxable_year ended date1 is eligible for the additional first year depreciation deduction or whether any qualified_leasehold_improvement_property placed_in_service by tp1 and tp2 during the taxable_year ended date1 is eligible for the rehabilitation_credit this letter_ruling is directed only to the taxpayers requesting it sec_6110 provides that this ruling may not be used or cited as precedent plr-102757-18 in accordance with the power_of_attorney on file with this office we are sending copies of this letter_ruling to tp1’s and tp2’s authorized representatives we are also sending a copy of this letter_ruling to the appropriate operating division director sincerely kathleen reed kathleen reed branch chief branch office of associate chief_counsel income_tax and accounting enclosures copy of this letter copy for sec_6110 purposes
